Tilson, Judge:
In the appeals listed in schedule A, hereto attached and made a part hereof, counsel for the respective parties have agreed in part as follows:
* * * * * *
(2) -That- the appraised .values of the .rayon parasols from Japan covered by the appeals listed in the attached schedule, less any additions made by the importer by reason of the so-called Japanese Consumption Tax, represent the export values of such merchandise under the decision above stated, and that there were no higher foreign values at the time of exportation thereof.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of the rayon parasols, covered by said appeals, to be the values found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.